DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 5 is amended due to Applicant's amendment dated 07/14/2021.  Claims 5, 8, and 10 are pending.
Response to Amendment
The rejection of claims 5, 8, and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 07/14/2021. The rejection is withdrawn.
The rejection of claim 5 under 35 U.S.C. 102(a)(1) as being anticipated by Lian et al. CN 103664995 (“Lian”)—machine translation from WIPO (“Lian-MT”) is overcome due to the Applicant’s amendment dated 07/14/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Lian et al. CN 103664995 (“Lian”)—machine translation from WIPO (“Lian-MT”)—in view of He et al. US 2015/0045560 A1 (“He”) is maintained due to the Applicant’s amendment dated 07/14/2021. 
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Lian et al. CN 103664995 (“Lian”)—machine translation from WIPO (“Lian-MT”)—in view of He et al. US 2015/0045560 A1 (“He”), Lee et al. US 2010/0032658 A1 (“Lee ‘658”), “Sterically shielded blue thermally activated delayed fluorescence emitters with improved efficiency and stability” by Zhang et al. (“Zhang”) maintained due to the Applicant’s amendment dated 07/14/2021.
Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 14-16 of the reply dated 07/14/2021 with respect to the rejections of claims 8 and 10 under 35 U.S.C. 103 as set forth in the previous Office Action have been fully considered, but they are not persuasive.
Applicant's argument – Applicant argues that Lian indicates that the mechanism by which structural formulas 1 to 6 inject or transport holes is that the lone electron pair contained on the nitrogen in structural formulas 1 to 6 gives an electron and forms a hole because the energy of the lone pair electrons is the highest in the whole molecule and easiest to give. Applicant additionally argues that Lian discloses that sulfur has a lone pair of electrons in the third orbital layer in contrast to nitrogen where the lone pair is in the second orbital layer and as such, the lone pair electrons in sulfur are farther from the nucleus and more easily given up which results in improved electron injection and hole transport. 
Examiner's response – Lian makes a comparison between compounds comprising nitrogen and sulfur atoms, reciting that sulfur gives up its lone electron pair easier than nitrogen (middle of pg. 2). However, Lian does not teach the sulfur atom has any advantage over the oxygen atom. Without further evidence showing that sulfur gives up its electrons more easily than oxygen, one cannot conclude that a compound comprising sulfur would show improved electron injection and hole transport over a compound comprising oxygen.
As discussed below and in the previous Office Action, Lian-MT teaches an organic material used in an organic electroluminescence device (pg. 1, Technical Field, Lian-MT), wherein the organic material 
    PNG
    media_image1.png
    131
    293
    media_image1.png
    Greyscale
(pg. 2, Summary of the invention, Lian-MT) and an example of formula (I) includes compound 4
    PNG
    media_image2.png
    105
    474
    media_image2.png
    Greyscale
 (pg. 4).
He teaches heterocyclic organic compounds, specifically fused heterocyclic naphthalene compounds, wherein heterocyclic organic compounds are used in organic semiconductors, organic light-emitting diodes, and the like (¶ [0002] and [0003]). He teaches the fused heterocyclic naphthalene compounds may have a structure of general formula of 1a 
    PNG
    media_image3.png
    139
    262
    media_image3.png
    Greyscale
, wherein X1 may be O, S, Te, or Se and y is an optionally substituted aryl and amino (¶ [0075]). Thus the general formula 1a of He encompasses compound 4 of Lian-MT.
He teaches the compounds of general formula 1a have improved mobility, are structurally stable, and are applicable to the large number of potential applications seen in the various high technology markets (¶ [0005]). He further teaches the compounds of formula 1a have several advantages in that it is easier to introduce substituents on to the fused rings (¶ [0074]). Therefore, He teaches that both O and S are suitable elements at the position corresponding to X1
Therefore, given the general formula and teachings of Lian-MT in view of He, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute oxygen atoms for sulfur atoms on compound 4 of Lian-MT, because He teaches that both O and S are suitable elements at the position corresponding to X1 in the general formula 1a of He, which also corresponds to Q in the claimed Formula (V-C), in the naphthalene-based heterocyclic compound for use in an organic light-emitting device  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the organic material of Lian-MT and possess the benefits, as described above, taught by Lian-MT and He.  See MPEP 2143.I.(B).
Applicant's argument –Applicant argues that a skilled artisan seeking to improve injection or hole mobility would choose to replace oxygen with sulfur in the lead compound (in contrast to the teaching in the art which indicates sulfur has an electronic structure that improves injection or hole mobility) instead of replacing the triarylamine substituent with a carbazole or dinapthofuran, which the cited art discloses has been shown to improve injection or hole transport.
Examiner’s response—As discussed below and in the previous Office Action, this is not the position of the rejection. He teaches that both O and S are suitable elements at the position corresponding to X1 in the general formula 1a of He (He, ¶ [0075]), which also corresponds to Q in the claimed Formula (V-C), in the naphthalene-based heterocyclic compound for use in an organic light-emitting device. The substitution would have been one known element for another. The motivation to modify is that one of ordinary skill in the art would expect both the modified and unmodified compound to both be useful for the purpose taught by Lian and have the properties taught by Lian and He. See MPEP 2143.I.(B).
Applicant's argument
Examiner's response – For the reasons discussed above, this argument is not found persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. CN 103664995 A (“Lian”) –see machine translation from WIPO (“Lian-MT”)—in view of He et al. US 2015/0045560 A1 (“He”).
Regarding claim 5, Lian-MT teaches an organic material used in an organic electroluminescence device (pg. 1, Technical Field, Lian-MT), wherein the organic material may have the structure of formula (I) 
    PNG
    media_image1.png
    131
    293
    media_image1.png
    Greyscale
(pg. 2, Summary of the invention, Lian-MT). Lian-MT teaches an example of formula (I) includes compound 4
    PNG
    media_image2.png
    105
    474
    media_image2.png
    Greyscale
 (pg. 4).

Lian-MT fails to teach a compound as described above wherein the S atoms are replaced by O atoms.
He teaches heterocyclic organic compounds, specifically fused heterocyclic naphthalene compounds, wherein heterocyclic organic compounds are used in organic semiconductors, organic light-emitting diodes, and the like (¶ [0002] and [0003]). He teaches the fused heterocyclic naphthalene compounds may have a structure of general formula of 1a 
    PNG
    media_image3.png
    139
    262
    media_image3.png
    Greyscale
, wherein X1 may be O, S, Te, or Se (¶ [0075]). He teaches the compounds of general formula 1a have improved mobility, are structurally stable, and are applicable to the large number of potential applications seen in the various high technology markets (¶ [0005]). He further teaches the compounds of formula 1a have several advantages in that it is easier to introduce substituents on to the fused rings allowing for significant improvement of the polymerization process and the polymer material processability and substituents can be introduced to multiple positions which allows for fine tuning material packing behaviors (¶ [0074]). Therefore, He teaches that both O and S are suitable elements at the position corresponding to X1 in the general formula 1a of He, which also corresponds to Q in the claimed Formula (V-C), in the naphthalene-based heterocyclic compound for use in an organic light-emitting device.
Therefore, given the general formula and teachings of Lian-MT in view of He, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute oxygen atoms for sulfur atoms on compound 4 of Lian-MT, because He teaches that both O and S are suitable elements at the position corresponding to X1 in the general formula 1a of He, which also corresponds to Q in the claimed Formula (V-C), in the naphthalene-based heterocyclic compound for use in an organic light-emitting device  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the 
Per claims 5 and 8, the modified compound of Lian-MT in view of He reads on claimed Formula V-C wherein:
Q is O;
R1, R2, R3, R4, R5, R2a, and R2b are not required to be present;
Ar1 to Ar6 are each C6 aromatic ring groups;
a and b are each an integer of 1;
c1 and c2 are each 0, c3 and c4 are not required to be present;
d is 0; and 
e1, e2, and e3 are not required to be present;
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. CN 103664995 A (“Lian”) –see machine translation from WIPO (“Lian-MT”) and He et al. US 2015/0045560 A1 (“He”) as applied to claims 5 and 8 above, and further in view of Lee et al. US 2010/0032658 A1 (“Lee ‘658”), “Sterically shielded blue thermally activated delayed fluorescence emitters with improved efficiency and stability” by Zhang et al. (“Zhang”) and Lee et al. US 2006/0103298 A1 (“Lee”).
Regarding claim 10, Lian-MT teaches the compound above in regards to claim 5. Lian-MT in view of He teach the modified compound of claim 8 having the structure of 
    PNG
    media_image4.png
    224
    760
    media_image4.png
    Greyscale
. Lian-MT fails to teach a 
    PNG
    media_image5.png
    129
    141
    media_image5.png
    Greyscale
 is specifically a biphenyl group. However, Lian-MT does teach Ar1 and Ar5 may be C4-C30 triarylamine groups (pg. 3, Lian-MT). 
Lee ‘658 teaches novel organic electroluminescent compounds and organic electroluminescent devices comprising the same as electroluminescent material, wherein the organic electroluminescent compounds exhibit high luminous efficiency in blue color and have excellent life property and an OLED having very good operation life can be prepared therefrom (abstract). Lee ‘658 teaches the organic electroluminescent compounds have a structure of Chemical Formula 1 
    PNG
    media_image6.png
    45
    126
    media_image6.png
    Greyscale
 and may have a heterocyclic core of 
    PNG
    media_image7.png
    218
    310
    media_image7.png
    Greyscale
 , which is represented by L in Chemical Formula 1 (¶ [0020]). Lee ‘658 teaches specific examples of the organic electroluminescent compounds (¶ [0053]) include compound 231 
    PNG
    media_image8.png
    98
    292
    media_image8.png
    Greyscale
(pg. 61) and compound 244 
    PNG
    media_image9.png
    252
    389
    media_image9.png
    Greyscale
(pg. 63). Therefore, Lee ‘658 teaches 
    PNG
    media_image10.png
    138
    94
    media_image10.png
    Greyscale
and 
    PNG
    media_image11.png
    199
    112
    media_image11.png
    Greyscale
to be equivalent at the position corresponding to 
    PNG
    media_image12.png
    78
    37
    media_image12.png
    Greyscale
and 
    PNG
    media_image12.png
    78
    37
    media_image12.png
    Greyscale
of Chemical Formula 1 of Lee ‘658 and thus would present the same benefits on a similar triarylamine organic compounds comprising a heterocyclic core in an organic electroluminescent device.
Therefore, given the general formula and teachings of Lian-MT and Lee ‘658, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention substitute 
    PNG
    media_image11.png
    199
    112
    media_image11.png
    Greyscale
for 
    PNG
    media_image10.png
    138
    94
    media_image10.png
    Greyscale
 on the modified compound of Lian-MT in view of He, because Lee ‘658 teaches the two triarylamine groups are equivalent on a similar organic compound in a similar organic electroluminescent device. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result 
The modified compound of Lian-MT in view of He and Lee ‘658 has the following structure:
    PNG
    media_image13.png
    432
    873
    media_image13.png
    Greyscale
.
The modified compound of Lian-MT in view of He and Lee ‘658 fails to teach a compound as discussed above wherein a phenyl group of the triarylamines is substituted with a t-butyl group. However, Lian-MT does teach the structure of the substituent may change (pg. 2, Lian-MT) and that the modified compound may be used as a fluorescent material (pg. 8, Lian-MT).
Zhang teaches fluorescence emitters useful for organic light emitting diodes, wherein the fluorescent emitters comprise tert-butyl substituents (abstract, pg. 3, col. 1, ¶ 1). Zhang teaches tert-butyl substituents act like a shield surrounding the luminance core, improving the stability of the compounds (abstract). Zhang further teaches tert-butyl units have been widely adopted in conventional fluorophores to reduce the concentration quenching effect and promote the photoluminescence efficiency (pg. 3, col. 1, ¶ 2).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to introduce t-butyl substituents on the modified compound of Lian-MT in view of He and Lee ‘658, based on the teaching of Zhang.  The motivation for 
Lian-MT in view of He, Lee ‘658 and Zhang fail to specifically point out the location of the t-butyl substituents. However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to introduce the t-butyl substituents on the phenyl groups of the arylamine groups not already substituted by benzene 
    PNG
    media_image14.png
    432
    288
    media_image14.png
    Greyscale
, because it would have been choosing from a limited number of substituent positions, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the organic material of Lian-MT in view of He and possessing the benefits taught by Lian-MT, He, Lee ‘658 and Zhang.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising t-butyl substituents having the benefits taught by Zhang in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to introduce the t-butyl substituents on the meta position of the phenyl groups, because it would have been choosing from a limited number of substituent positions, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the organic material of Lian-MT in view of He and Lee ‘658 and possessing the benefits taught by Lian-MT, He, Lee ‘658, and Zhang.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising t-butyl substituents having the benefits taught 
The modified compound of Lian-MT in view of He, Lee ‘658 and Zhang has the following structure: 
    PNG
    media_image15.png
    429
    870
    media_image15.png
    Greyscale
, which is identical to the instant compound 2-36 (instant specification pg. 56). According to the instant specification Table 1, compound 2-36 has a photoluminescence peak emission of 455 nm, which is a blue emission color (instant specification pg. 132).
 Lian-MT teaches an example of the organic electroluminescence device includes an anode, an organic light emitting layer, and a cathode (pg. 23, Lian-MT). Lian-MT teaches the compound as described above may be used as hole injection materials, hole transport materials, or fluorescent host materials in organic electroluminescent devices (pg. 8, Lian-MT) but fails to specifically teach the compound as described above being a dopant.
Lee teaches an organic electroluminescent display (OELD) device comprising a first electrode, at least one light emitting layer, and a second electrode, wherein the light emitting layer is comprised of at least one phosphorescent dopant and at least two host materials (abstract). Lee teaches the OELD device having a light emitting layer comprising at least two host materials prevents device characteristics from being degraded due to crystallization which may occur during a device operation (¶ 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add a second host material comprising electron transporting characteristics to the organic electroluminescence device of Lian-MT, based on the teaching of Lee.  The motivation for doing so would have been to suppress crystallization and improve device efficiency, as taught by Lee.
Lee teaches the second host material may have a weight ratio of 0.1 to 10 with respect to the first host material having weight ratio of 1 (¶ [0033]). Lee teaches a specific example of an OELD in Example 1 comprising a lesser amount of the first host material than the second host material, and a specific example of an OELD in Example 3 comprising a greater amount of the first host material than the second host material (Table 1). The results in Table 1 show the life span of the device of Example 1 is greater than the life span of the device of Example 3. Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add a second host material to the electroluminescence device of Lian-MT in such a quantity that there would be a greater amount of second host material than first host material, based on the teaching of Lee.  The motivation for doing so would have been to provide an organic electroluminescence device with a longer life span, as taught by Lee.
The organic electroluminescence device of Lian-MT in view of He, Lee ‘658, Zhang, and Lee comprises a light emitting layer, wherein the light emitting layer comprises a first host material and a second host material, and there is a greater amount of the second host material than the first host material. The first host material of Lian-MT in view of He, Lee’ 658, Zhang, and Lee comprises the modified compound described above. As a dopant is known in the pertinent art to be a minority component in a light emitting layer, the organic electroluminescence device of Lian-MT in view of He, Lee ‘658, Zhang and Lee reads on claim 10, wherein the modified compound described above is a dopant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2013232521 recites similar triarylamine compounds as the claimed invention, wherein the core has two extra fused rings but may have hetero atoms of S and O (see general formula 11 and general formula 12).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786